—Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Copertino, J.), rendered May 3, 1999, convicting him of criminal possession of a forged instrument in the second degree and insurance fraud in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court properly exercised its discretion in denying the defendant’s request for an adjournment to secure the attendance of two additional witnesses. The defendant did not demonstrate due diligence in seeking to secure the attendance of these witnesses (see, People v Degondea, 269 AD2d 243; People v Queen, 258 AD2d 480; People v Blasini, 253 AD2d 886).
The defendant’s remaining contention is unpreserved for appellate review and, in any event, without merit. Santucci, J. P., Goldstein, H. Miller and Crane, JJ., concur.